DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on August 1, 2022.  Claim 1-11, 13 and 17 have been amended. 
Currently claims 1-20 are pending. Claims 1, 11 and 13 are independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The Claim Objection to claim 10 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(b) rejection to claims 11-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to claims 1-10 are NOT sufficient to overcome the 35 U.S.C. § 112(f) claim interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(f) claim interpretation and 112(b) rejection to claims 1-10 have been maintained.
Applicant’s amendments to claims 1-11, 13 and 17 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained. 

Response to Arguments
Applicant’s arguments filed on 08/01/2022 have been fully considered but are not persuasive.
In the Remarks on page 8, Applicant’s arguments regarding the 35 U.S.C. § 112(f)/¶ 6 claim interpretation that the presented claims do not use the terminology “means for” or “step for”, and thus present a strong presumption that § 112, ¶ 6 does not apply. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. When a claim limitation is recited in purely functional terms, the limitation may invoke the “means-plus-function” clause of 35 U.S.C. § 112, ¶ 6, even though “means for” does not appear in the claim. See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015). In such cases § 112, ¶ 6 may be applicable if the claim terms fail to recite sufficiently definite structure or recite functions without reciting sufficient structure for performing that function. Id. (citing Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed. Cir. 2000)). 

In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 112(f) /¶ 6  claim interpretation that the term module is used in the specification so as to delineate the various elements that perform different functions. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. The problem in the claims is not the term “module” but is interpreted under 35 U.S.C. § 112(f) because it uses “module” as a generic placeholder, plus a functional language, without reciting a specific structure behind the “module for/configured to” to achieve the functionality.  For example, the Specification does not recite the structure that corresponds to each generic placeholders, such as a computer executing the market value estimator configured to…. If Applicant desired to keep the term “a market value estimator”, Examiner respectfully suggests Applicant to amend the memory to include: a memory storing executable instructions, when executed by the processor, causing: a market value estimator configured to: perform each function.    


In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that all of the pending claims apply certain mathematical calculations to generate a practical application in a specific field of endeavor, and does not monopolize the mathematical calculations, which renders the claimed subject matter eligible and concludes the eligibility analysis. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Although preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible”). That the claim does not monopolize/preempt all manners of mathematical calculations does not make the claim any less abstract. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). Here, claim 1 recites a system for determining market value of medical equipment, including gathering historical medical equipment sales data, determine variable weights, apply the weight to each of the factors data to generate weighted factors, and display an estimated market price for the individual medical equipment; claims 2-10 further recites limitations of: determining maintenance cost of each individual equipment, and determine an intersection of the estimated market price and maintenance cost; determining profitability of each individual equipment and potential profitability of replacement equipment, and determine an intersection of the profitability and potential profitability; determine an intersection of timeline at the optimal sale point and the estimated market price; calculate a spread between equipment book value and the estimated market price; display the determined information on the user interface; change positioning of the speedometer dial, and increase a weight applied to the historical equipment sales data.  The limitations, as drafted, are methods of fundamental economic practices, and  commercial interactions including marketing or sales activities, which fall within the certain methods of organizing human activity. Thus, the claims recite an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.

In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the various claimed elements are integrated into the claim as a whole to form a new and useful application, that may be implemented by a general purpose computer. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application or amount to significantly more, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. In this case, the claim recites the additional elements of: “a processor”, “a memory”, “an interface”, and “a database”. The Specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, displaying, and transmitting data over a network. The additional elements, whether considered individually or as an ordered combination, do not reflect an improvement to the functioning of a computer itself or another technology; or effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Here, in Applicant’s claims, the processor could be substituted with a human user and the underlying invention would result in a similar solution to the problem at hand. The rejected claims do not adhere to the same fact pattern seen in McRO, Inc. v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016).  In the McRO, the claimed improvement [was] allowing computers to produce 'accurate and realistic lip synchronization and facial expressions in animated characters' that previously could only be produced by human animators.” Id., at 8. Therefore, the additional elements do not integrate the judicial exception into a practical application. 



In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 recites “present on a user interface a plurality of factors, each factor having discrete selection for factors data entry.” It cannot be said that presenting a plurality of factors on the user interface, wherein each factor has discrete selection is routine and conventional in the field. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Presenting/ displaying a plurality of factors on a user interface does no more than generally link a judicial exception to a particular technology environment. Using generic computer components for performing generic computer functions, such as receiving, storing, displaying and transmitting information over a network have be recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir 2016); Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (arranging, storing, retrieving, sorting, eliminating, and determining are conventional, routine, and well-known functions of a computer); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–716 (Fed. Cir. 2014) (sequence of receiving, selecting, providing media, restricting public access, offering a consumer access, receiving a request to view a message, allowing access to media, recording the transaction to a log, and receiving payment was not inventive)). 

In the Remarks on page 12, Applicant argues that Arnott does not disclose any methodology for evaluating market value of medical equipment and, indeed, Arnott does not even disclose evaluating market price of the financial instruments.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Arnott discloses a method of constructing a portfolio of financial objects, wherein the financial object may include at least one of: an asset; a liability; a tracking portfolio; a financial instrument and/or a security. The method including determining overlapping financial objects appearing in both an accounting data based index  (ADBI) and a conventional weighted index, where the conventionally weighted index may include an index, weighted based on at least one of capitalization, equal weighting, and/or share price weighting, and where the ADBI may include weighting based on at least one accounting data based factor and not based on any of capitalization; comparing weightings of the overlapping financial objects in the ADBI with weightings of the overlapping financial objects in the conventionally weighted index; and purchasing at least one financial based on the comparing. Comparing may include calculating a difference based on tiers of weightings using stratified sampling ( See ¶¶ 26-28 and ¶ 33); using accounting data based measures to create an index for more accurately estimate a true fair value of a company (see ¶ 260). Thus, Arnott evaluates the market value of financial objects by comparing the weightings of the overlapping financial objects in the database index with the weightings of overlapping financial objects in the conventionally weighted index. Although Arnott only mentions the financial objects may including assets, liability, or security (stock), but Arnott also mentions about the accounting based data used in weighting as a measure of value of the company associated with the financial object, may include at least one of: any dividends; revenue; cash flow, book value; employees payroll, cost of purchased fuels, capital expenditure for plant and equipment—materials—parts, containers, packaging, value added by manufacture, etc. (see ¶ 46-47 and ¶ 58).  Therefore, the system of Arnott is also capable for evaluating market value of medical equipment.

In the Remarks on page 12, Applicant argues that the cited passages do not disclose an interface module, do not disclose factors data of medical equipment, and do not disclose receiving factors data. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Arnott discloses the computer system 600 may include a display interface 602 that may forward graphics, text, and other data, etc., from the communication infrastructure for display on the display unit 630 (See ¶ 426. Thus, Arnott suggests at least an interface for displaying information. See example of an interface, Fig. 10 displaying the market debit instrument metrics illustrating the growth of an investment); Arnott further discloses gathering data about a plurality of financial objects, selecting a plurality of financial objects to create an index of financial objects receiving a plurality of historical data of a plurality of financial metrics of a plurality of financial objects (see ¶ 114 and ¶ 126: Arnott suggests at least receiving data of a plurality of financial objects). 

In the Remarks on page 12, Applicant argues that Arnott is not concerned with the sales data of those instruments. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Arnott discloses a method for constructing at least one of a commodities index and/or a commodities portfolio of commodities and/or derivative instruments based on the commodities index; selecting constituent commodities and/or derivate instruments of the commodities index based upon at least one accounting data regarding the companies associated with the commodities, and the at least one accounting data includes at least one of sales, book value, cash-flow, any dividends, total assets, revenue, number of employees, profit margins, and/or collateral, and/or ratios pertaining thereto of the companies or industries (see ¶ 74). 

In the Remarks on page 12, Applicant argues that Fig. 10 does not show a plurality of factors, and certainly does not show “factor having discrete selection for factors data entry.” 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Fig. 10 is an example of showing a graphic user interface for displaying the market debit instrument metrics illustrating the growth of an investment.  However, Arnott discloses gathering data about a plurality of financial objects, selecting a plurality of financial objects to create an index of financial objects, and/or weighting each of the plurality of financial object selected in the index based on an objective measure of scale and/or size based on accounting data of a company associated with each of the plurality of financial objects, where the weighting may include: (i) weighting at least one of the plurality of financial objects based on the accounting data; and/or (ii) weighting other than weighting based on at least one of market capitalization, or share price weighting; the measure of country size may include measures relating to the economy, demographics, geographic scale, population, area, gross domestic product and its growth, oil consumption, inflation, unemployment, reserves of natural and/or man-made resources and/or products, political factors, social and/or religious factors, and expenditures (see ¶ 37, ¶ 43). Thus, Arnott teaches gathering data about a plurality of financial objects by selecting a plurality factors from different areas such as demographics, economic growth, political, and etc.

In the Remarks on page 13, Applicant argues that Arnott fails to disclose displaying on a user interface the estimated market price. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Arnott discloses using the accounting data based measures to create an index for more accurately estimate a true fair value of a company (see ¶ 260), and the computer system 600 may include a display interface 602 that may forward, e.g., but not limited to, graphics, text, and other data, etc., from the communication infrastructure 606 for display on the display unit 630 (see ¶ 426). However, the reference of Schluetter was recited for teaching display on the interface module and estimated market price (see  Fig. 7 and Fig. 11A-B).

In the Remarks on page 13, Applicant argues that because Arnott is not concerned with estimating a market price. Thus, the disclosure of Schluetter is irrelevant to Arnott. Similarly, the reasoning provided in supporting the combination is conclusory and fails to provide any meaningful analysis as to why one may incorporate the teaching of schluetter in the system of Arnott, especially since Arnott is not concerned with estimating or displaying market price. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. While Arnott discloses using the accounting data based measures to create an index for more accurately estimate a true fair value of a company (see ¶ 260), Schluetter discloses display on the interface module an estimated market price (see Fig. 18:  display showing the working quantities of a user in addition to the user’s average working buy price and average working sell price; ¶ 47-48). As discussed above, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Arnott and in view of Schluetter teaches the limitations in the form as claimed by the Applicant.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-10 recite a system comprising “a market value estimator configured to”, which is directed the means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, see MPEP 2181 (I)(A).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations “a market value estimator configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “a market value estimator” configured to: present on a user interface a plurality of factors, determine variable weights for each of the factors, received the factors data selected by the user from the user interface, apply the weights to each of the factors data as selected by the user to generate weighted factors, and display on the user interface an estimated market price for the individual medical equipment; “the market value estimator” is further configured to determine an intersection of the profitability and potential profitability and present on the interface module the intersection as optimal sale point, determine an intersection of profitability and potential profitability and present on the interface module the intersection as optimal sale point, determine an intersection of timeline at the optimal sale point  and the estimated market price to provide estimated market price at the optimal sale point, calculate a spread between equipment book value and the estimated market price and provide the result as potential arbitrage, display on the user interface a circular speedometer and having a speedometer dial indicating the estimated market price, displays a second dial indicating book value of the medical equipment, display on the user interface a plurality of selectors, change positioning of the speedometer dial according to each dial selector position change, and increase a weight applied to the historical equipment sales data of the equipment according to sample size of the historical equipment sales data for the equipment. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1-10, as discussed above, the claims include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: “a market value estimator” configured to: (1)present on the user interface a plurality of factors, (2) determine variable weights for each of the factors, (3) received the factors data from the user interface, (4) display an estimated market price on the interface, (5) determine an intersection of the estimated market price and maintenance cost, (6) present on the interface the intersection as optimal sale point, (7) determine an intersection of timeline at the optimal sale point and the estimated market price to provide estimated market price at the optimal sale point, (8) calculate a spread between equipment book value and the estimated market price and provide the result as potential arbitrage, (9) display on the user interface a circular speedometer and having a speedometer dial indicating the estimated market price, (10) displays a second dial indicating book value of the equipment, (11) display on the user interface a plurality of selectors, (12) change positioning of the speedometer dial according to each dial selector position change, and (13) increase weight applied to the historical equipment sales data of the equipment according to sample size of the historical equipment sales data for the equipment” are directed to specialized functions for: (1) present on a user interface a plurality of factors, (2) determine variable weights for each of the factors, (3) received the factors data from the user interface, (4) display an estimated market price on the user interface, (5) determine an intersection of the estimated market price and maintenance cost, (6) present on the interface module the intersection as optimal sale point, (7) determine an intersection of the profitability and potential profitability and present on the interface module the intersection as optimal sale point, (8) determine an intersection of timeline at the optimal sale point and the estimated market price to provide estimated market price at the optimal sale point, (9) calculate a spread between equipment book value and the estimated market price and provide the result as potential arbitrage, (10) display on the user interface a circular speedometer and having a speedometer dial indicating the estimated market price, (11) displays a second dial indicating book value of the equipment, (12) display on the user interface a plurality of selectors, (13) change positioning of the speedometer dial according to each dial selector position change, and (14) increase  weight applied to the historical equipment sales data of the equipment according to sample size of the historical equipment sales data for the equipment, and thus the functions are indefinite. 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, claims 2 and 3 recites “the user interface module” renders the claims insufficient antecedent basis for the limitations.
Dependent claims 2-10, 12 and 14-20 are also rejected as each depends on the rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; claims 11-12 are directed to a non-transitory machine-readable medium having instructions stored therein, which falls within the statutory category of a product; and claims 13-20 are directed to a method for determining market value of medical equipment WITHOUT tied to a particular machine in the body for performing the steps, which falls outside of the four statutory categories. However, claims 13-20 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 13-20, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites a system for “determining market value of medical equipment”, and the limitations of : receiving/gathering factors and sales data, presenting the data, determining the weights, and displaying an estimated market price; claims 2- 10 recite limitations of “determining maintenance cost of each individual equipment, determine an intersection of the estimated market price and maintenance cost, determining profitability of each individual equipment and potential profitability of replacement equipment, determine an intersection of timeline at the optimal sale point and the estimated market price, calculate a spread between equipment book value and the estimated market price, display a circular speedometer…, a second dial indicating book value of the equipment, a plurality of selectors, each assuming a plurality of discrete position, change positioning of the speedometer dial according to each selector position change, and increase a weight applied to the historical equipment sales data for the equipment”. The limitations, as drafted, are methods of fundamental economic practices, managing commercial interactions including marketing or sales activities, which fall within the certain methods of organizing human activity. The mere nominal recitation of a processor and memory does not take the claim out of the methods of organizing human interactions grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a processors”, “a memory”, and a plurality of modules for performing the steps. The Specification does not define the structure for each module, and the processor is recited at a high level of generality and merely invoked as tool to perform the generic computer functions including receiving, displaying, and transmitting data over a network. For example, “when executed by a processor, cause the processor to estimate market value of a medical equipment.” See Spec. ¶ 9. Thus, the additional elements, whether considered individually or as an ordered combination, nothing reflects an improvement to the functioning of a computer itself or another technology; or effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
the claims recite the additional elements of “a processors”, “a memory”, and a plurality of modules for performing the steps. The Specification does not define the structure for each module, and the processor is recited at a high level of generality and merely invoked as tool to perform the generic computer functions including receiving, displaying, and transmitting data over a network. At best, the processor may perform the steps of receive, and display data on a user interface, which are no more than generic computer components for performing generic computer functions. However, generic computer functions including receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-10 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other product claims 11-12 and method claims 13-20 parallel claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vacante et al., (US 2007/0250362, hereinafter: Vacante), and in view of Riggs et al., (US 2019/0370308, hereinafter: Riggs).
Regarding claim 1, Vacante discloses a system for determining market value of medical equipment, comprising: 
a processor (see ¶ 142); 
a memory (see ¶ 142); 
an interface for receiving, from a user, factors data associated with an individual medical equipment (see ¶ 63); 
a database for gathering historical medical equipment sales data on a plurality of medical equipment (see ¶ 51, ¶ 95-96); and 
a market value estimator configured to: 
present on a user interface a plurality of factors, each factor having discrete selection for factors data entry (see Fig. 15; ¶ 114-116, ¶ 123); 
received the factors data selected by the user from the user interface (see Fig. 12-13; ¶ 114, claim 10); 
display on the user interface an estimated market price for the individual medical equipment (see Fig. 12; Fig. 22E; ¶ 118-119). 
Vacante discloses a recorded (book value) price for each medical equipment item, and provided a selectable growth rate (weight) for the medical equipment price increases (see Fig. 22E).
Vacante does not explicitly disclose the following limitations; however Riggs in an analogous art for assigning relative weights to components discloses
determine variable weights for each of the factors (see Fig. 6, # 1310; ¶ 30, ¶ 45 ¶ 53, ¶ 310, claim 3); 
apply the weights to each of the factors data as selected by the user to generate weighted factors (see ¶ 139, ¶ 202); 
add all of the weighted factors (see ¶ 198, ¶ 310, claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Vacante discloses the system of claim 1, further comprising a data processor determining maintenance cost of each individual equipment, and wherein the market value estimator is further configured to determine an intersection of the estimated market price and maintenance cost and present on the interface module the intersection as optimal sale point (see ¶ 109, ¶ 114).  
Regarding claim 3, Vacante discloses the system of claim 1, further comprising a data processor determining profitability of each individual equipment and potential profitability of replacementU.S. Application No. 17/000,267 Attorney Docket No. E108342 1010US. 1equipment, and wherein the market value estimator is further configured to determine an intersection of the profitability and potential profitability and present on the interface module the intersection as optimal sale point (see ¶ 3, ¶ 11-13, ¶ 54-56, ¶ 82-83).  
Regarding claim 4, Vacante discloses the system of claim 3, wherein the market value estimator is further configured to determine an intersection of timeline at the optimal sale point and the estimated market price to provide estimated market price at the optimal sale point (see Fig. 22E; ¶ 114-118, ¶ 126).  
Regarding claim 5, Vacante does not explicitly disclose the following limitations; however Riggs discloses the system of claim 1, wherein the market value estimator is further configured to calculate a spread between equipment book value and the estimated market price and provide the results as potential arbitrage (see ¶ 26, ¶ 46, ¶ 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Vacante discloses the system of claim 1, wherein the market value estimator is further configured to increase a weight applied to the historical medical equipment sales data of the equipment according to sample size of the historical medical equipment sales data for the equipment (see ¶ 12, ¶ 82-83, ¶ 91).  
Regarding claim 11, Vacante discloses a non-transitory machine-readable medium having instructions stored therein (see Claim 17), which when executed by a processor, cause the processor to estimate market value of a medical equipment by performing operations comprising: 
project on a monitor a user interface enabling a user to select discrete values for a plurality of pricing factors (see Fig. 15; ¶ 114-116, ¶ 123); 
receive from the user a plurality of selections of discrete values (see Fig. 12-13; ¶ 114, claim 10); 
receive a sample of historical sales prices for similar medical equipment (see ¶ 37, ¶ 114, ¶ 126).
Vacante discloses a recorded (book value) price for each medical equipment item, and provided a selectable growth rate (weight) for the medical equipment price increases (see Fig. 22E).
Vacante does not explicitly disclose the following limitations; however Riggs in an analogous art for assigning relative weights to components discloses
determining a weight to apply to the historical sales price, wherein the value of the weight increases the size of the sample (see Fig. 6, # 1310; ¶ 30, ¶ 42, ¶ 62, ¶ 144, ¶ 283, ¶ 310, claim 3); 
apply the weight to the historical sales price to generate a weighted historical price (see ¶ 139, ¶ 202); 
calculate an individual variable weight to be applied to each of the discrete values (see Fig. 6, # 1310; ¶ 30, ¶ 45 ¶ 53, ¶ 310, claim 3);  
apply the individual variable weight to each of the discrete values to generate weighted discrete values (see ¶ 45, ¶ 53, ¶ 69, ¶ 139, ¶ 202); 
using the weighted historical price and the weighted discrete values to generate an estimated market price for the medical equipment (see ¶ 34, ¶ 46, ¶ 138). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Vacant does not explicitly disclose the following limitations; however, Riggs discloses the non-transitory machine-readable medium of claim I1, wherein the processor further performs the operations comprising: 
generating an estimated market range by applying a positive and negative percentage to the estimated market price (see Abstract; ¶ 50, ¶ 66, ¶ 94-96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 13, Vacante discloses a computer-implemented method for determining market value of medical equipment, comprising the steps: 
projecting on a monitor a user interface enabling a user to select discrete values for a plurality of pricing factors (see Fig. 15; ¶ 114-116, ¶ 123); 
receiving from the user interface a plurality of selections of discrete values selected by the user (see Fig. 12-13; ¶ 114, claim 10); 
receiving a sample of historical sales prices for the similar medical equipment (see ¶ 37, ¶ 108, ¶ 114, ¶ 126).
projecting on the monitor the estimated marked price for the medical equipment (see Fig. 15; ¶ 109, ¶ 114-117, ¶ 123).  
Vacante discloses a recorded (book value) price for each medical equipment item, and provided a selectable growth rate (weight) for the medical equipment price increases (see Fig. 22E).
Vacante does not explicitly disclose the following limitations; however Riggs in an analogous art for assessing vulnerability of water controls discloses
determining a weight to apply to the historical sales price, wherein the value of the weight increases with size of the sample (see Abstract; ¶ 9, ¶ 18, ¶ 26); 
applying the weight to the historical sales price to generate a weighted historical price (see ¶ 34, ¶ 138); 
calculating an individual variable weight to be applied to each of the discrete values of the plurality of selections of discrete values (see Abstract; ¶ 19, ¶ 27, ¶ 127); 
applying the individual variable weight to each of the discrete values of the plurality of selections of discrete value to generate weighted discrete values (see ¶ 93-94, ¶ 102-107, ¶ 329);
using the weighted historical price and the weighted discrete values to generate an estimated market price for the medical equipment (see ¶ 11, ¶ 206, ¶ 213, ¶ 238). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, Vacante discloses the non-transitory machine-readable medium of claim 12, wherein the processor further performs the operations comprising: 
determining maintenance cost of each individual equipment, and determining an intersection of the estimated market price and maintenance cost and present on an interface the intersection as optimal sale point (see ¶ 109, ¶ 114).  
Regarding claim 15, Vacante discloses the non-transitory machine-readable medium of claim 14, wherein the processor further performs the operations comprising: 
determining profitability of each individual equipment and potential profitability of replacement equipment, and determining an intersection of the profitability and potential profitability and present on the interface the intersection as optimal sale point (see ¶ 3, ¶ 11-13, ¶ 54-56, ¶ 82-83).  
Regarding claim 16, Vacante does not explicitly disclose the following limitations; however Riggs discloses the non-transitory machine-readable medium of claim 12, wherein the processor further performs the operations comprising: 
calculating a spread between equipment book value and the estimated market price and providing the results as potential arbitrage (see ¶ 26, ¶ 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, Vacante discloses the computer-implemented method of claim 13, further comprising the steps: 
determining maintenance cost of each individual equipment, and determining an intersection of the estimated market price and maintenance cost and presenting on an interface the intersection as optimal sale point (see Fig. 22E; ¶ 114-118, ¶ 126).  
Regarding claim 18, Vacante discloses the computer-implemented method of claim 13, further comprising the steps: 
determining profitability of each individual equipment and potential profitability of replacement equipment, and determining an intersection of the profitability and potential profitability and present on the interface the intersection as optimal sale point (see ¶ 3, ¶ 11-13, ¶ 54-56, ¶ 82-83).  
Regarding claim 19, Vacante does not explicitly disclose the following limitations; however Riggs discloses the computer-implemented method of claim 18, further comprising the steps: calculating a spread between equipment book value and the estimated market price and providing the results as potential arbitrage (see ¶ 26, ¶ 46, ¶ 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante to include the teaching of Riggs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vacante and in view of Riggs as applied to claims 1-5 and 10-19 above, and further in view of Boglaev (US 2008/0077518). 
Regarding claim 6, Vacant and Riggs do not explicitly disclose the following limitations; however, Boglaev discloses the system of claim 1, wherein the market value estimator is further configured to display on the user interface a circular speedometer and having a speedometer dial indicating the estimated market price (see Fig. 11; ¶ 11, ¶ 68, ¶ 84, ¶ 100).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante and in view of Riggs to include the teaching of Boglaev in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for presenting information, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, displaying a circular speedometer and having a speedometer dial indicating the estimated market price is obvious matter of design choice because the way of presenting information will not modify the operation of the system. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claim 7, Vacant and Riggs do not explicitly disclose the following limitations; however, Boglaev discloses the system of claim 6, wherein the market value estimator further displays a second dial indicating book value of the medical equipment (see ¶ 168, ¶ 70, ¶ 74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante and in view of Riggs to include the teaching of Boglaev in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for presenting information, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, Vacante discloses the system of claim 6, wherein the market value estimator is further configured to display on the user interface a plurality of selectors, each assuming a plurality of discrete position, each selector corresponding to one of the factors (see Fig. 15; ¶ 33, ¶ 116).  
Regarding claim 9, Vacant and Riggs do not explicitly disclose the following limitations; however, Boglaev discloses the system of claim 8, wherein the market value estimator is further configured to change positioning of the speedometer dial according to each selector position change (see ¶ 46-48 ¶ 61-62, ¶ 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante and in view of Riggs to include the teaching of Boglaev in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for presenting information, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vacante and in view of Riggs as applied to claims 1-5 and 10-19 above, and further in view of Saito (US 2013/0066663). 
Regarding claim 20, Vacante and Riggs do not explicitly disclose the following limitations; however, Saito in an analogous art for profitability management discloses the computer-implemented method of claim 18, further comprising the steps: 
receiving billing information and extracting attributable amounts relating to the individual equipment to calculate the profitability of each of the individual equipment (see ¶ 74, ¶ 103, ¶ 115, ¶ 122, ¶ 166, ¶ 240-243, and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vacante and in view of Riggs to include the teaching of Saito in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vyas et al., (US 2007/0078791) discloses an asset management system for predicting a cost to maintain a work machine in the future based on the received data and one or more operating conditions.
Singer et al., (US 2010/0169206) discloses a method for displaying market information corresponding to a tradable object includes a chart region for displaying historical market data in relation to a first value axis, and a market grid region in alignment with the chart region.
“Cost Management of Medical Equipment Maintenance”, by L. S. Rocha and J. W. M. Bassani. Proceedings of the 26th Annual International Conference of the IEEE EMBS, San Francisco, CA USA. September 1-5, 2004. 
“Challenges in the Assessment of Medical Devices”, by Tarricone et al., Department of Policy Analysis and Public Management, Bocconi University, Milan, Italy. Health Economics, 26, pg. 5-12, 2017. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624